Title: To Benjamin Franklin from Jean-Gabriel Montaudoüin de la Touche, 21 March 1778
From: Montaudoüin de La Touche, Jean-Gabriel
To: Franklin, Benjamin


Monsieur
Nantes 21 mars 78
Le respect pour vos grandes occupations m’a empeché depuis mon retour de me procurer la satisfaction de vous ecrire, de vous demander de vos nouvelles, et de vous remercier de toutes vos honnêtetés. Je me suis aquitté de ce devoir par la voie de plusieurs amis communs. Mais l’evenement, Monsieur, du Jour est trop interessant pour que je ne m’empresse pas de m’en rejouir avec vous. Il y avoit longtems que le voeu de ce grand evenement etoit dans mon coeur, et dans ma bouche. Voila donc vôtre païs, et le nôtre identifiés en quelque façon par des interests communs, et la reciprocité du Commerce. Bientôt je pourai en parlant de vous dire Son Excellence. Il y a longtems que j’ai dit en parlant de vous l’excellent Docteur, l’illustre philosophe du nouveau monde qui donne des leçons de science, et d’humanité a l’ancien. J’ai vôtre médaillon en terre cuite très bien executé a Chaumont. Vôtre nom n’a pas besoin d’eloges, il les renferme tous. Cependant je veux ajouter a vôtre nom sur le médaillon novi decus, et utriusque orbis honor, et delitiae. Ma femme qui se glorifie avec raison d’être née comme vous dans le nouveau Monde vous salue très humblement. Voulés vous bien embrasser pour nous vos petits enfans, et Madame et Mademoiselle de Chaumont, et nous rappeller au souvenir de Messrs. Deane, Lée, et des autres amis.
Je vous suplie, Monsieur, de me conserver vos bontés dont je m’honore, et dont je suis très reconnoissant, et d’être bien persuadé des sentimens d’admiration, de devouement et de Respect avec lesquels j’ai l’honneur d’etre Monsieur De Vôtre Excellence (ce mot m’echappe il vous est dû) Le Très humble très obeissant serviteur
Montaudoüin

Je vous remercie de vos bontés pour mon Neveu.
Un de mes bons amis, Monsieur, se dispose a faire un armement sous un pavillon respectable. Il offre de traiter de marchandises autres que celles de Guerre en echange en denrées Ameriquaines comme Tabac, ris, indigo etc. Comme vous ne vous meslés point du Commerce voulés vous avoir la complaisance de communiquer cette proposition ou ouverture a Mr. William Lée, et le prier de m’écrire là dessus dans un certain detail.
Mr. vôtre Neveu m’a demandé des lettres de recomandation et de credit pour un Capitaine Ameriquain qui est de relache a Brest. Je lui en ai donné aussitôt. Je lui en donnai aussi pour un Capitaine de Vaisseau de mes amis lorsqu’il y alla avec Mr. Car-Michael. Ils ont étés fort contens de cet officier.

 
Notation: Montaudoin, Nantes 21 Mars 1778
